1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     TYRONE LONG
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     TYRONE LONG,                                                No.    2:19-CV-00334-AC
13

14                         Plaintiff,
                                                                 STIPULATION AND [proposed]
15                                                               ORDER FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
          v.                                                     MOTION FOR SUMMARY
17   Andrew Saul,                                                JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to August 27, 2019.
24
            This is a first extension based on plaintiff’s counsel’s need to finish other briefing and
25
     arrange time to file motions in cases where the record was served at or near the same time.
26

27

28



                                             [Pleading Title] - 1
1    Dated:     August 6, 2019                                    /s/ Jesse S. Kaplan
                                                                  JESSE S. KAPLAN
2
                                                                  Attorney for Plaintiff
3

4
                                                                  McGREGOR W. SCOTT
5
                                                                  United States Attorney
6                                                                 DEBORAH LEE STACHEL
                                                                  Regional Counsel, Region IX
7                                                                 Social Security Administration
8

9    Dated: August 6, 2019                                         /s/ per e-mail authorization
                                                                  MICHAEL MARRIOTT
10                                                                Special Assistant U.S. Attorney
11                                                                Attorney for Defendant

12

13

14                                                 ORDER

15

16
              For good cause shown on the basis of this stipulation, the requested extension of
17
     plaintiff’s time to file a motion for summary judgment brief is extended to August 27, 2019.
18
              SO ORDERED.
19

20   Dated: August 7, 2019

21

22

23

24

25

26

27

28



                                              [Pleading Title] - 2
